DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed on 11/13/2020, with respect to the claim objection of claim 27 have been fully considered and are persuasive in view of the amendment filed on 11/13/2020.  The claim objection of claim 27 has been withdrawn. 
Applicant's arguments filed on 11/13/2020 with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding amended claims 1, 14 and 27, the Applicant argued that “Chang discloses that eNB may obtain by contention time resource and/or frequency resource and allocate the time resource and/or the frequency resource to UE by information about the time resource and/or the frequency resource; the UE may receive downlink data according to the information about the time resource and/or the frequency resource, and a HARQ-ACK corresponding to the downlink data may be transmitted, within a preset time after being delayed, on a time resource and/or a frequency resource that is obtained by contention next time (see Chang, paragraphs [234, 268-269, 271]). According to the above disclosure, the HARQ-ACK is transmitted on a time resource and/or a frequency resource within a preset time. In the art, the “preset time” defined in Chang is generally a time which is agreed with a communication agreement by the terminal side and the network side. That is to say, the “preset time” defined in Chang is merely a fixed or agreed time and relates to no dynamic configuration and specification by the eNB in the time resource and/or the frequency resource for transmitting uplink data.
While in the solution of the amended claim 1 of the present application, as noted above, the first time resource for transmitting uplink information corresponding to the downlink information is not fixed, and can be specified in the present time resource set by the network equipment through the second information or the fourth information, in a dynamic manner.
In view of this, it is submitted that Chang at least fails to disclose the “second information” or the “fourth information” as claimed in the amended claim 1 of the present application, and thus at least fails to disclose the features “the second information indicating that the first time resource is configured for transmission of the uplink information corresponding to the downlink information transmitted by the network equipment in the at least one previous time resource set” and “the fourth information being configured to indicate the first time resource” as recited the amended claim 1...
Regarding Damnjanovic. Damnjanovic discloses that upon transmitting each of one or more data subframes 630, 631, 632, 633, 634 to a UE, the UE may respond to eNB with a group HARQ feedback message transmitted during a next data frame, in response to receiving an uplink grant in the next data frame; the group HARQ feedback message may indicate to the eNB whether the one or more data subframes 630, 631, 632, 633, 634 were successfully received and decoded by the UE (see Damnjanovic, paragraphs [73, 74, 80, 81]). According to the above disclosure, Damnjanovic merely discloses that an uplink message, i.e. the group HARQ feedback message, may be transmitted to eNB in response to a piece of information, i.e. the uplink grant. However, Damnjanovic is silent on the configuring and specifying, by the eNB, the time resource for transmitting the group HARQ feedback message in the next data frame.
In view of the above, it is submitted that Damnjanovic also at least fails to disclose the “second information” or the “fourth information” as claimed in the amended claim 1 of the present application, and thus at least fails to disclose the distinguishing features that are missing from Chang” (emphasis added) (see remarks, pages 9-11).

In response to applicant’s argument, the Examiner respectfully disagrees with the argument above. Chang teaches on paragraphs [223-224, 234-235, 239] as follows:
[0223] a sending unit 13, configured to send the information that is about the time resource and/or the frequency resource and is generated by the generation unit to user equipment UE by using a broadcast or multicast message, so that the user equipment UE communicates with the base station eNB according to the information about the time resource and/or the frequency resource. 
[0224] According to the base station provided in this embodiment of the present invention, the base station eNB generates, by using a time resource and/or a frequency resource obtained by contending with another system using an unlicensed spectrum, information about the time resource and/or the frequency resource, and sends the information about the time resource and/or the frequency resource to user equipment, so that the user equipment transmits data on a time resource and/or a frequency resource allocated by the base station eNB, thereby improving efficiency of using an unlicensed spectrum by the user equipment. 

[0234] Further, optionally, the information about the time resource and/or the frequency resource further includes: 
[0235] a time resource and/or a frequency resource on which the UE can perform uplink transmission and/or downlink transmission; and/or 

[0239] Optionally, the sending unit 13 is further specifically configured to: notify, on a physical downlink control channel PDCCH of the unlicensed spectrum, the UE using the unlicensed spectrum of the information about the time resource and/or the frequency resource obtained by contention; or 

	Thus, clearly Chang has taught the network equipment (base station) transmits [allocation] information, via a PDCCH channel, to the UE, to allocate the time resource and/or frequency resource for the UE to transmit the uplink information to the network equipment and to receive downlink information from the network equipment (a present time resource set for both uplink data and downlink data). Therefore, the base station has transmitted the uplink grant containing information to the UE to indicate the [first] time resource (within the present time) for the UE to transmit the uplink information to the network equipment. Thus, the first time resource of Chang, is not fixed as erroneously argued by the Applicant, but be specified by the network equipment through the fourth information in a dynamic manner (after contented by the base station). As such, Chang has taught receiving the fourth information sent by the network equipment in the present time resource set, the fourth information being configured to indicate the first time resource.
	
On the other hand, Damnjanovic teaches on paragraphs [70-74, 80, and 81] as follows:
[0070] FIG. 6 illustrates another example use 600 of an unlicensed data frame 605 or interval. In some embodiments, the unlicensed data frame 605 or interval may be an example of a frame used by one or more of the eNBs 105 and/or 205 described with reference to FIGS. 1, 2A, and/or 2B. The unlicensed data frame 605 or interval may define a channel occupancy period 610 including a CCA slot period 615 and/or a number of data subframes 630, 631, 632, 633, 634. In some cases, the unlicensed data frame 605 or interval may have a duration of five or ten milliseconds. 
[0071] The CCA slot period 615 may include one or more CCA slots. In some cases, one of the CCA slots may be pseudo-randomly selected by an eNB for performing CCA to determine availability of an unlicensed spectrum. The CCA slots may be pseudo-randomly selected such that some or all of the eNBs of a same operator deployment perform CCA in a common one of 
[0072] When an eNB performs CCA to determine availability of an unlicensed spectrum and determines that the unlicensed spectrum is available, the eNB may reserve a transmission period for transmitting one or more data subframes 630, 631, 632, 633, 634. In some cases, multiple coordinated eNBs (e.g., two or more coordinated eNBs) may reserve the transmission period and transmit data. The simultaneous use of the transmission period by more than one eNB may be possible as a result of orthogonal transmissions, multiplexed transmissions, and/or the use of other time and/or frequency sharing mechanisms employed by a set of coordinated eNBs. 
[0073] Upon transmitting each of one or more data subframes 630, 631, 632, 633, 634 to a UE, the UE may respond to the eNB with group HARQ feedback message 670. By way of example, the group HARQ feedback message 670 may indicate to the eNB whether the one or more data subframes 630, 631, 632, 633, 634 were successfully received and decoded by the UE (e.g., via acknowledgements (ACKs) or non-acknowledgements (NACKs) for the group of data subframes 630, 631, 632, 633, 634). The HARQ feedback messages 445, 446, 447, 448 may in some cases consist of a bit per codeword per HARQ identifier. 
[0074] In contrast to what is described with reference to FIG. 5, the group HARQ feedback message 670 may be transmitted during a next data frame, in response to receiving an uplink grant 650 in the next data frame or sometime after the data frame during which the one or more data subframes 630, 631, 632, 633, 634 were transmitted. The uplink grant 650 may cause the UE to perform its own CCA in a CCA period 665, transmit the group HARQ feedback message 670, and then transmit at least one data subframe 680, 681, 682. The uplink grant 650 may in some cases include a Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH) grant and be associated with a HARQ identifier and new data indicator. The group HARQ feedback message 670 may in some cases be transmitted together with other uplink data. 

[0080] In some embodiments or modes of operation (e.g., in a synchronous mode of operation between the device 705 and a UE), the eNB LTE HARQ module 720 may transmit a set of one or more data subframes of a data frame over an unlicensed spectrum to a UE. The set of one or more data subframes may be transmitted during a transmission period (e.g., a transmission period of the data frame). An example transmission of a set of one or more data subframes 530, 531, 532, 533, 534 of a data frame 505 is described with reference to FIG. 5. The eNB LTE HARQ module 720 may also receive a group HARQ feedback message for a plurality of data subframes. In one example, the group HARQ feedback messages may be received either periodically or in response to a trigger. In one example, the trigger may be issued by the eNB LTE HARQ module 720 to elicit a group HARQ feedback message from the UE... 
The uplink grant may be transmitted after the transmission period (e.g., during a next transmission period of a next data frame). An example transmission of an uplink grant 650 is described with reference to FIG. 6. The eNB LTE HARQ module 720 may then receive a group HARQ feedback message for a plurality of data subframes. The group HARQ feedback message may be received over the unlicensed spectrum in response to the uplink grant. The plurality of data subframes for which the group HARQ feedback message is received may include at least one of the data subframes in the transmitted set of one or more data subframes (e.g., one of the data subframes in the set of one or more data subframes; two or more of the data subframes in the set of one or more data subframes; or all of the data subframes in the set of one or more data subframes). Optionally, the plurality of data subframes for which the group HARQ feedback message is received may also or alternately include one or more data subframes transmitted during a previous data frame (i.e., the HARQ feedback message may include HARQ feedback information for one or more of the data subframes transmitted during the previous data frame). An example reception of a group HARQ feedback message 670 for a plurality of data subframes 630, 631, 632, 633, 634 is described with reference to FIG. 6.

    PNG
    media_image1.png
    575
    783
    media_image1.png
    Greyscale

Therefore, Damnjanovic has clearly taught the base station/eNB transmits the uplink grant 650, in a next data frame, to allocate time resource (i.e. fourth information, see Fig. 6, arrow), for the UE to transmit uplink information, including HARQ-ACK 670 corresponding to the downlink information transmitted by the network equipment/base station in a data frame 605 (previous time resource set to the network data frame, see Fig. 6 and paragraph [74]), in the [same] next data frame (see Fig. 6 and paragraph [74]). Furthermore, the uplink grant 650 has specified that the time resource in the next data frame is configured for transmission of the uplink transmission/HARQ-ACK 670 corresponding to the downlink information 630-634 transmitted by the base station in the [previous] data frame 605 (i.e. second information).
Thus, Damnjanovic has clearly taught the second information and the fourth information (UL grant 650) are sent by the network equipment, in the present time resource set (i.e. next data frame) and the uplink information, sent in the first time resource of the present time resource set by the terminal equipment (UE), is corresponding to the downlink information transmitted by the network equipment in the at least one previous time resource set.
In view of the foregoing, the combination of Chang and Damnjanovic, as a whole, has taught the argued limitations above. Therefore, the amended claims 1, 14 and 27 are not patentable over the cited references. 
Regarding claims 2-4, 6-8, 10-13, 15-16 and 23, the Applicant argued that “Claims 2-4, 6-8, 10-13, 15-16 and 23 depend directly or indirectly from a patentable base claim, respectively, and they are therefore patentable over the cited references at least by their dependency” (emphasis added) (see remarks, page 11). 
In response to applicant’s argument, the Examiner respectfully disagrees with the argument above, since the claims 1, 14 and 27 are not allowable as set forth above. Therefore, the claims 2-4, 6-8, 10-13, 15-16 and 23, which depend directly or .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the third information..." in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation “third information” has been deleted from the claim 1, thus the claims have failed to provide antecedent basis for the limitation “third information”. It would have been impossible to determine whether the claimed “third information” is preferred to a new information or one of the second information or fourth information recited in the claim 1. Therefore, it would be impossible to determine the metes and bounds of the claimed invention. For examination purpose, the claimed limitation is interpreted as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 14, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0366594 A1 to Chang et al. (hereafter refers as Chang) in view of US 2015/0049709 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic).
Regarding claims 1 and 27, Chang teaches a method for transmitting uplink information on an unlicensed carrier and a device for transmitting uplink information on an unlicensed carrier (a method for transmitting uplink information on an unlicensed carrier and an user equipment (UE) for performing the method, paragraphs [281-283] and Fig. 9) , comprising: 
(a memory 42, Fig. 5 and paragraph [313]), 
a processor (a processor 41, Fig. 5 and paragraph [313]), and 
a computer program stored on the memory and capable of running on the processor (an executable program code stored in the memory 42, paragraph [315]), wherein the computer program, when executed by the processor, cause the processor to execute operations comprising (wherein the executable program code, when executed by the processor, cause the processor of the UE to perform the method, paragraphs [315, 502]):
determining a present time resource set for data transmission of network equipment on the unlicensed carrier (the UE with the processor determines a current time resource for transmitting and receiving data from a base station/eNB on a unlicensed carrier based on information sent by the base station/eNB, paragraphs [318, 326-329, 343-344]), wherein the network equipment performs data transmission on the unlicensed carrier through time resource sets (wherein the base station transmits data on the unlicensed carrier via a plurality of time resources, i.e. a new/next time resource and time pattern of time resources, paragraphs [329, 336-339, 350-353]) obtained by contention (wherein the time resources are obtained by contention of the base station, paragraphs [318, 320, 325, 336]), and the time resource sets obtained by the network equipment by contention comprise the present time resource set (wherein the time resources obtained by the base station through contention function comprises the current time resource for the UE to perform the communications, paragraphs [343-344]); and
(the UE with the processor transmits the uplink information on the current/next time resource, paragraphs [343-344]),
	the processor executes further operations comprising:
before sending the uplink information to the network equipment in the first time resource of the present time resource set on the unlicensed carrier (before the UE transmits the uplink information, see Chang, paragraphs [223, 224, 234, 235, 244, 263-268]), receiving fourth information sent by the network equipment in the present time resource set (wherein the uplink grant/time resource information, i.e. PDCCH, indicating time source is transmitted, during the valid time resources for the UE to communicate with the base station, i.e. present time resource set, paragraph [255-261, 265-267]), the fourth information being configured to indicate the first time resource (the UE receives the uplink grant/time resource information indicating time resource, for the UE, configured for transmitting uplink information, paragraphs [234-239]), paragraphs [263-271]).
However, Chang does not explicitly teach the time resources in each time resource set obtained by contention “are continuously distributed”, time resources in different time resource sets “are distributed at intervals” and the uplink information “corresponding to the downlink information transmitted by the network equipment in at least one previous time resource set of the present time resource set”.
Damnjanovic teaches a method for transmitting uplink information on an unlicensed carrier and a device for transmitting uplink information on an (a method for transmitting uplink information on an unlicensed carrier and an user equipment (UE) for performing the method, paragraphs [34, 52, 56, 72-73] and Fig. 11), comprising: 
a memory (a memory, paragraphs [14, 135, 208, 209]), 
a processor (a processor, paragraphs [14, 135, 208, 209]), and 
a computer program stored on the memory and capable of running on the processor (an executable program code stored in the memory, paragraphs [14, 135, 208, 209]), wherein the computer program, when executed by the processor, cause the processor to execute operations comprising (wherein the executable program code, when executed by the processor, cause the processor of the UE to perform the method, paragraphs [14, 135, 208, 209]):
determining a present time resource set for transmission on the unlicensed carrier (the UE with the processor determines a current time frame/transmission period, paragraphs [81, 91, 96, 108]), time resources in each time resource set obtained by contention are continuously distributed (wherein each time frame/transmission period obtained by contention, comprises a set of subframes that are continuously distributed, Fig.3-5), time resources in different time resource sets are distributed at intervals (wherein the time frames/transmission periods are distributed at intervals, Fig. 3, i.e. in some case, the time frames/transmission periods are smaller than the LTE radio frame, paragraphs [56-58], and separated by a time interval, paragraph [127]), and the time resource sets obtained by the network equipment by contention comprise the present time resource set (wherein the time frames/transmission periods for transmission over unlicensed spectrum comprises the time frame/transmission period for the UE to perform the communications, paragraphs [61, 80, 91]); and
sending the uplink information to the network equipment on a first time resource in the present time resource set (the UE with the processor transmits the uplink information on a subframe of the current/next data frame/transmission period, paragraphs [61, 80, 91]), the uplink information corresponding to downlink information transmitted by the network equipment in at least one previous time resource set of the present time resource set (the uplink information, i.e. HARQ-ACK, is corresponding to downlink data received in a last time frame/transmission period, paragraphs [61, 80, 91]),
the processor executes further operations comprising:
wherein before sending the uplink information to the network equipment in the first time resource of the present time resource set on the unlicensed carrier (before the UE transmits the uplink information/group HARQ feedback message, paragraphs [74, 80, 81, 108] and Fig. 6), receiving second information sent by the network equipment in the present time resource set (the UE receives an uplink grant/time resource information indicating a time resource, in a present time frame, i.e. next data frame, paragraphs [73, 80]), the second information indicating that the first time resource is configured for transmission of the uplink information corresponding to the downlink information transmitted by the network equipment in the at least one previous time resource set (the uplink grant requesting the UE to transmit the uplink information corresponding to the downlink data received in the last time frame, i.e. data frame 605, paragraphs [74, 80, 81, 108] and Fig. 6); or
(the UE receives an uplink grant/time resource information indicating a time resource, in a present time frame, i.e. next data frame, paragraphs [73, 80]), the fourth information being configured to indicate the first time resource (the uplink grant indicates time resource for group ACK, paragraphs [74, 80, 81, 108] and Fig. 6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the time resources in each time resource set obtained by contention are continuously distributed, time resources in different time resource sets are distributed at intervals, and the uplink information corresponding to the downlink information transmitted by the network equipment in at least one previous time resource set of the present time resource set as taught by Damnjanovic, with the teachings of time resource sets, the uplink information and the fourth information indicating the first time resource as taught by Chang, for a purpose of enabling the terminal equipment and the network equipment to communicate continuously during time resource set while preventing the terminal equipment and the network equipment to occupy the unlicensed resource for too long, i.e. more than the LTE radio frame (see Damnjanovic, paragraphs [56-58, 127]) and to provide acknowledgement/uplink transmission for the downlink information transmitted in the previous time resource (see Damnjanovic, paragraphs [73-75] and Fig. 6).
Regarding claim 3, the combination of Chang and Damnjanovic further teaches determining, by the terminal equipment, the present time resource set for data transmission of the network equipment on the unlicensed carrier comprises:
(determining the current time frame/transmission period based on information transmitted by the eNB, see Chang, paragraphs [263, 270, 280-282], see Damnjanovic, paragraphs [9, 81]); and
determining, by the terminal equipment, a set number of the present time resource set obtained by the network equipment by contention according to the first information (determining the current time frame/transmission period based on frame number information transmitted by the eNB, see Chang, paragraphs [267, 340, 494]).
Regarding claim 4, Chang further teaches wherein the first information comprises System Frame Number (SFN) information of a system frame where a starting time resource in the present time resource set is located (determining the current time frame/transmission period based on frame number information of a starting subframe/frame of the current/next time resource, see Chang, paragraphs [267, 340, 494]), or
the first information comprises set number information of the present time resource set (determining the current time frame/transmission period based on frame number information of current/next time resource, see Chang, paragraphs [267, 340, 494]).
Regarding claim 6, the combination of Chang and Damnjanovic further teaches wherein the third information comprises the set number information of the present time resource set (the information on time resource is indicating a frame number of the current/next time resource, see Chang, paragraphs [265-267, 340, 440]).
claim 14, Chang teaches a method for transmitting uplink information on an unlicensed carrier (a method for transmitting uplink information on an unlicensed carrier, Fig. 9), comprising:
determining, by network equipment, a present time resource set for data transmission on the unlicensed carrier (a base station identifies a current/next time resource for data transmission on the unlicensed carrier via contention, paragraphs [244, 271, 360-361]), wherein the network equipment performs data transmission on the unlicensed carrier through time resource sets obtained by contention (wherein the base station transmits data on the unlicensed carrier via a plurality of time resources, i.e. a new/next time resource and time pattern of time resources, paragraphs [329, 336-339, 350-353], obtained by contention, paragraphs [244, 271, 360-361]); and
receiving, by the network equipment, the uplink information sent by terminal equipment in a first time resource of the present time resource set on the unlicensed carrier (the base station receives the uplink information on the current/next time resource on the unlicensed carrier, paragraphs [223-239, 343-344]),
wherein before receiving, by the network equipment, the uplink information sent by the terminal equipment in the first time resource of the present time resource set on the unlicensed carrier (before receiving the uplink information from the UE, paragraphs [223, 224, 234, 235, 244, 263-268]), the method further comprises:
sending, by the network equipment, fourth information in the present time resource set (wherein the uplink grant/time resource information, i.e. PDCCH, indicating time source is transmitted, during the valid time resources for the UE to communicate with the base station, i.e. present time resource set, paragraph [255-261, 265-267]), the (the UE receives the uplink grant/time resource information indicating time resource, for the UE, configured for transmitting uplink information, paragraphs [234-239]), paragraphs [263-271]).
However, Chang does not explicitly teach time resources in each time resource set obtained by contention “are continuously distributed”, and time resources in different time resource sets “are distributed at intervals” and the uplink information “corresponding to the downlink information transmitted by the network equipment in at least one previous time resource set of the present time resource set”.
Damnjanovic teaches a method for transmitting uplink information on an unlicensed carrier and a device for transmitting uplink information on an unlicensed carrier (a method for transmitting uplink information on an unlicensed carrier, paragraphs [34, 52, 56, 72-73] and Fig. 11), comprising: 
determining, by network equipment, a present time resource set for data transmission on the unlicensed carrier (the base station identifies a current time frame/transmission period on the unlicensed carrier, paragraphs [61, 108]), time resources in each time resource set obtained by contention are continuously distributed (wherein each time frame/transmission period obtained by contention, comprises a set of subframes that are continuously distributed, Fig.3-5), and time resources in different time resource sets are distributed at intervals (wherein the time frames/transmission periods are distributed at intervals, Fig. 3, i.e. in some case, the time frames/transmission periods are smaller than the LTE radio frame, paragraphs [56-58], and separated by a time interval, paragraph [127]); and
receiving, by the network equipment, the uplink information sent by terminal equipment in a first time resource of the present time resource set on the unlicensed carrier (the base station receives the uplink information on a subframe of the current/next time frame/transmission period, paragraphs [61, 80, 91]), the uplink information corresponding to downlink information transmitted by the network equipment in at least one previous time resource set of the present time resource set (the uplink information, i.e. HARQ-ACK, is corresponding to downlink data received in a last time frame/transmission period, paragraphs [61, 80, 91]),
wherein before receiving, by the network equipment, the uplink information sent by the terminal equipment in the first time resource of the present time resource set on the unlicensed carrier (before the UE transmits the uplink information to the base station, paragraphs [80, 81, 108] and Fig. 6), the method further comprises:
sending, by the network equipment, second information in the present time resource set (the UE receives an uplink grant/time resource information indicating time resource, in a present time frame, from the base station, paragraphs [73, 80]), the second information indicating that the first time resource is configured for transmission of the uplink information corresponding to the downlink information transmitted by the network equipment in the at least one previous time resource set (the uplink grant is requesting the UE to transmit the uplink information corresponding to the downlink data received in the last time frame, in a present time frame, paragraphs [74, 80, 81, 108] and Fig. 6); or
(the UE receives an uplink grant/time resource information indicating a time resource, in a present time frame, i.e. next data frame, paragraphs [73, 80]), the fourth information being configured to indicate the first time resource (the uplink grant indicates time resource for group ACK, paragraphs [74, 80, 81, 108] and Fig. 6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the time resources in each time resource set obtained by contention are continuously distributed, time resources in different time resource sets are distributed at intervals, and the uplink information corresponding to the downlink information transmitted by the network equipment in at least one previous time resource set of the present time resource set as taught by Damnjanovic, with the teachings of time resource sets, the uplink information and the fourth information indicating the first time resource as taught by Chang, for a purpose of enabling the terminal equipment and the network equipment to communicate continuously during time resource set while preventing the terminal equipment and the network equipment to occupy the unlicensed resource for too long, i.e. more than the LTE radio frame (see Damnjanovic, paragraphs [56-58, 127]) and to provide acknowledgement/uplink transmission for the downlink information transmitted in the previous time resource (see Damnjanovic, paragraphs [73-75] and Fig. 6).
Regarding claim 16, the combination of Chang and Damnjanovic further teaches before receiving, by the network equipment, the uplink information sent by the terminal equipment in the first time resource of the present time resource set on the unlicensed  (before the eNB receives the uplink information during the time resource, sent by the UE, paragraphs [236-239, 251-259]), further comprising:
sending, by the network equipment, first information, the first information being configured to indicate a set number of the present time resource set (the eNB transmits the frame number information to indicate the current time frame/transmission period, see Chang, paragraphs [267, 340, 494]).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0366594 A1 to Chang et al. (hereafter refers as Chang) in view of US 2015/0049709 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) as applied to claims above, and further in view of US 2016/0353474 A1 to Zhang et al. (hereafter refers as Zhang).
Regarding claims 2 and 15, the combination of Chang and Damnjanovic further teaches the downlink information (downlink information comprises a downlink data, see Chang, paragraphs [270-271], see Damnjanovic, paragraphs [74, 80-81]), and the uplink information comprises an Acknowledgement (ACK)/Non-Acknowledgement (NACK) (the uplink information comprises ACK/NACK information, see Damnjanovic, paragraphs [69, 73, 74]).
However, the combination of Chang and Damnjanovic does not explicitly teach that the downlink information comprises a “Physical Downlink Shared Channel (PDSCH)”.
Zhang teaches the downlink information comprises a Physical Downlink Shared Channel (PDSCH) (transmitting downlink data via physical downlink shared channel (PDSCH), paragraphs [51, 82-84] and Fig. 5, step 520, provisional 62/167,077, paragraphs [48, 77-79] and Fig. 5), and the uplink information comprises an Acknowledgement (ACK)/Non-Acknowledgement (NACK) (transmitting uplink information comprises ACK/NACK information, paragraphs [70, 79, 83-84] and Fig. 5, provisional 62/167,077, paragraphs [67, 77-79] and Fig. 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the downlink information comprises a Physical Downlink Shared Channel (PDSCH) as taught by Zhang, with the teachings of the downlink information as taught by combination of Chang and Damnjanovic, for a purpose of enabling the teachings to using the PDSCH to transmit the downlink data, thus be compatible with the mobile communication standard that using PDSCH (see Zhang, paragraphs [51, 82-84] and Fig. 5, step 520, provisional 62/167,077, paragraphs [48, 77-79] and Fig. 5),

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0366594 A1 to Chang et al. (hereafter refers as Chang) in view of US 2015/0049709 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) as applied to claims above, and further in view of US 2003/0135640 A1 to Ho et al. (hereafter refers as Ho).
Regarding claim 7, the combination of Chang and Damnjanovic does not explicitly teach the second information comprises “set number information” of each of the at least one previous time resource set.
(a receiving station receives an acknowledgement request including a frame number for each of the previous frame, paragraphs [33-34] and Fig. 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the second information comprises set number information of each of the at least one previous time resource set as taught by Ho, with the teachings of the second information as taught by combination of Chang and Damnjanovic, for a purpose of enabling the second information to specify the previous time resource set(s), thus the terminal equipment only needs to transmit the uplink information corresponding that previous time resource set(s), thus reducing number of information being transmitted in the uplink information (see Ho, paragraphs [32-34]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0366594 A1 to Chang et al. (hereafter refers as Chang) in view of US 2015/0049709 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) and US 2003/0135640 A1 to Ho et al. (hereafter refers as Ho) as applied to claims above, and further in view of US 2016/0261379 A1 to Bergstrom et al. (hereafter refers as Bergstrom).
Regarding claim 8, the combination of Chang, Damnjanovic and Ho does not explicitly teach the second information further comprises “time resource number information of at least one target time resource unit” in the at least one previous on the at least one target time resource unit” (NOTED that only the bolded limitation(s) is not taught by the combination).
Bergstrom teaches receiving a second information (receiving UL grant for allocating resource for a UE to transmit uplink information, paragraph [11]), the second information comprises time resource number information of at least one target time resource unit in the at least one previous time resource set (the UL grant is also including feedback request comprising subframes number for previous transmitted time interval(s), paragraphs [11, 48, 54, 56]), wherein a first time resource is configured for transmission of the uplink information corresponding to the downlink information transmitted by a network equipment on the at least one target time resource unit (the UE transmits uplink information corresponding to the downlink information transmitted by a base station on those subframes, paragraphs [11, 48, 54, 56]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the second information further comprises time resource number information of at least one target time resource unit in the at least one previous time resource set, wherein the first time resource is configured for transmission of the uplink information corresponding to the downlink information transmitted by the network equipment on the at least one target time resource unit as taught by Bergstrom, with the teachings of the second information, first time resource and previous time resource set as taught by combination of Chang, Damnjanovic and Ho, for a purpose of reducing the size of the time resource number information of at least one target time resource unit in the at least one previous time resource set (see Bergstrom, paragraphs [10-12,47-48, 56]). 

Claims 10, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0366594 A1 to Chang et al. (hereafter refers as Chang) in view of US 2015/0049709 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) as applied to claims above, and further in view of US 2018/0175973 A1 to Rosa et al. (hereafter refers as Rosa).
Regarding claims 10 and 23, the combination of Chang and Damnjanovic further teaches wherein the downlink information (downlink information comprises a downlink data, see Chang, paragraphs [270-271], see Damnjanovic, paragraphs [74, 80-81]), and the uplink information comprises the ACK/NACK (the uplink information comprises ACK/NACK information, Damnjanovic, paragraphs [69, 73, 74]); and
sending, by the terminal equipment, the uplink information to the network equipment in the first time resource of the present time resource set on the unlicensed carrier comprises:
sending, by the terminal equipment, an N-bit ACK/NACK to the network equipment through uplink channel on the first time resource (the UE sends a plurality of bits ACK/NACK to eNB, on a first time resource, see Damnjanovic, paragraphs [12, 68, 73], on uplink channel, see Damnjanovic, paragraph [74]), the N-bit ACK/NACK being configured to indicate whether the terminal equipment successfully receives the PDSCH sent by the network equipment in the at least one previous time resource set (the bits ACK/NACK indicate whether the UE successfully receives the downlink data sent by the eNB in the previous time resource, see Damnjanovic, paragraphs [63, 68, 69]), and N being a positive integer (the bits ACK/NACK comprise a number of bits, see Damnjanovic, paragraphs [63, 68, 69]). 
However, the combination of Chang and Damnjanovic does not explicitly teach that the N-bit ACK/NACK is sent “through a Physical Uplink Control Channel (PUCCH) or PUSCH” and wherein the downlink information comprises the “PDSCH”.
Rosa teaches the downlink information comprises a Physical Downlink Shared Channel (PDSCH) (transmitting downlink data via physical downlink shared channel (PDSCH), paragraphs [33, 35], provisional 62/174,921, paragraphs [26-28]), and the uplink information comprises an Acknowledgement (ACK)/Non-Acknowledgement (NACK) (transmitting uplink information comprises ACK/NACK information, paragraphs [37, 39, 57-58], provisional 62/174,921, paragraphs [37-39, 46-48]); and
sending, by a terminal equipment, an N-bit ACK/NACK to the network equipment (UE transmits plurality of bits ACK/NACK to a base station, paragraphs [37, 39, 57-58], provisional 62/174,921, paragraphs [37-39, 46-48]) through a Physical Uplink Control Channel (PUCCH) or PUSCH on a first time resource (through a PUCCH on a time resource on unlicensed carrier, paragraphs [32, 34, 39, 57-58], provisional 62/174,921, paragraphs [37-39, 46-48]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of downlink information comprises a Physical Downlink Shared Channel (PDSCH) and  the Physical Uplink Control Channel (PUCCH) or PUSCH on the first time resource as taught by Rosa, with the teachings of sending, by the terminal equipment, the N-bit ACK/NACK to the network equipment through the uplink channel on the first time resource as taught by combination of Chang and Damnjanovic, for a purpose of enabling the downlink data to be transmitted via PDSCH and the N-bit ACK/NACK to be transmitted in the uplink control channel, thus reducing interference with the uplink data channel, while be compatible with the mobile system that using the PDSCH channel, pucch channel and pusch channel (see Rosa, paragraphs [29-31], provisional 62/174,921, paragraphs [22-24, 26]).
Regarding claim 11, Rosa further teaches sending, by the terminal equipment, the N-bit ACK/NACK to the network equipment on the first time resource by adopting PUCCH format 3 (the UE transmits the N-bit ACK/NACK by adopting PUCCH format 3 or newer PUCCH format, paragraphs [44-47], provisional 62/174,921, paragraph [37]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sending, by the terminal equipment, the N-bit ACK/NACK to the network equipment on the first time resource by adopting PUCCH format 3 as taught by Rosa, with the teachings of sending, by the terminal equipment, the N-bit ACK/NACK to the network equipment through the uplink channel on the first time resource as taught by combination of Chang and Damnjanovic, for a purpose of increasing bit capacity of the ACK/NACK, thus enabling the terminal equipment to acknowledge a plurality of (see Rosa, paragraphs [11, 13], provisional 62/174,921, paragraphs [57, 76]).
 
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        January 27, 2021